|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

ANTHONY TAR|Q BROWN,
P|aintiff .
v. : 3:18-CV-1242
(JUDGE MAR|AN|)
SAROJ PATEL,
Defendant

MB
AND NOW, THlS 2 C/{l DAY OF NOVEMBER, 2018, upon review of
Magistrate Judge Meha|chick’s Report and Recommendation (“R&R”) (Doc. 9) for clear
error or manifest injustice, lT lS HEREBY ORDERED THAT:
1. The R&R (Doc. 9) is ADOPTED for the reasons set forth therein.
2. P|aintiff’s Motions to Proceed in forma pauperis (Docs. 2, 5) are GRANTED.
3. P|aintiff’s Comp|aint (Doc. 1) is DlSMlSSED WlTHOUT PREJUD|CE. P|aintiff shall
tile an Amended Comp|aint Within 21 days of the date of this Order. Failure to tile
an Amended Comp|aint may result in the dismissal of this action.

4. The case is REMANDED to Magistrate Judge Mehalchick for further proceedings

consistent with this Order.

    

l'{obert lj`:~lvlari '
United States District Judge

 

 

